Title: From Alexander Hamilton to Colonel Timothy Pickering, [21 January 1781]
From: Hamilton, Alexander
To: Pickering, Timothy



Dr. Sir
[New Windsor, New York, January 21, 1781]

The General approves of your allowing a ration per individual to the Capt and crews of the dismissed craft not to the families, to be charged as you mention in a settlement of accounts.

He thinks the middle of May will be the proper period for rendezvousing the ox-teams for the next campaign.
Yrs. with sincere regard
A Hamilton Aide De Camp
Hd. Qrs. Jany. 21st. 1781
